PER CURIAM
Respondent and the Office of Disciplinary Counsel ("ODC") submitted a joint petition for consent discipline, in which respondent acknowledges that he filed into the court record an affidavit which he knew was improperly notarized. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Larry Curtis, Louisiana Bar Roll number 4678, be suspended from the practice of law for a period of six months, fully deferred.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty *265days from the date of finality of this court's judgment until paid.